Third District Court of Appeal
                               State of Florida

                        Opinion filed March 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-0360
                     Lower Tribunal No. F07-12440A
                          ________________


                            Ramon Pimental,
                                 Petitioner,

                                     vs.

                         The State of Florida,
                                Respondent.



     A Case of Original Jurisdiction – Habeas Corpus.

     Ramon Pimental, in proper person.

      Ashley Moody, Attorney General, and Michael W. Mervine, Chief
Assistant Attorney General, for respondent.


Before MILLER, GORDO, and BOKOR, JJ.

     PER CURIAM.
      Denied. See Pimental v. State, 301 So. 3d 944 (Fla. 3d DCA 2019);

Pimental v. State, 187 So. 3d 1251 (Fla. 3d DCA 2016); Pimental v. Jones,

177 So. 3d 1270 (Fla. 2015); Pimental v. State, 195 So. 3d 383 (Fla. 3d DCA

2015); Pimental v. Fla. Dep’t of Corr., 574 U.S. 980, 135 S. Ct. 473, 190 L.

Ed. 2d 339 (2014); Pimental v. Fla. Dep’t of Corr., 560 F. App’x 942 (11th

Cir. 2014); Pimental v. State, 83 So. 3d 733 (Fla. 3d DCA 2011); Pimental v.

State, 59 So. 3d 108 (Fla. 2011); Pimental v. State, 50 So. 3d 1148 (Fla. 3d

DCA 2010); Pimental v. State, 20 So. 3d 1012 (Fla. 3d DCA 2009); see also

Knight v. State, 286 So. 3d 147, 151 (Fla. 2019) (“Properly understood, the

fundamental error test for jury instructions cannot be met where, as in this

case, there was no error in the jury instruction for the offense of conviction

and there is no claim that the evidence at trial was insufficient to support that

conviction.   In such circumstances, one cannot plausibly claim that the

conviction ‘could not have been obtained’ without the erroneous lesser

included offense instruction or that the error vitiated the basic validity of the

trial.”); Marshall v. State, 240 So. 3d 111, 118 n.7 (Fla. 3d DCA 2018)

(Generally, “appellate counsel cannot be ineffective for failing to predict

future changes in the legal landscape that occur years after a defendant's

sentence and conviction become final.”).




                                       2